DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 11/25/2019 has been entered.
Claims 3,9,16 are cancelled.
Claims 1,4,6,8,10-12,14-15,17-18,21 are amended.
New Claims 22-23 are added.
Claims 1-2,4-8,10-15,17-23 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 140Aa, 140Cc , 110A, 110B, 110C are missing from drawings (specification pg. 21 line 4-20).  
                 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Specification
The disclosure is objected to because of the following informalities: “reflected signal 172 is received at target 140” (Pg. 16, line 11) should likely be “reflected signal 172 is received at surveying instrument 100”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2,4,6-8,10-15,17-20 ,22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140350886 A1 (Metzler).       
                                     Claim 1, Metzler teaches a  method implemented in a processing unit (para 121 note supervisory unit 7) controlling a surveying instrument, the method comprising: 
                        obtaining a first set of data from optical tracking of a target with the surveying instrument (para 120 note total station 1 and also note first measurement data); 
                          identifying from the first set of data a dependence over time of at least one parameter representative of movements of said target (para 120 note position of the target object , angle and distance and also note time intervals);
                                receiving a second set of data from a sensor unit (para 121 note second unit) via a communication channel (para 123 note wireless data transmission), said second set of data including information about said at least one parameter over time (para 121 note acceleration and angular velocity); 
                            and determining that the second set of data originates from a sensor unit attached at the target if a movement pattern for the optically tracked target as defined by the dependence over time of said at least one parameter is the same as, or deviates by a predetermined interval from, a movement pattern as defined by the dependence over time of said at least one parameter obtained from the second set of data (para 80); 
                          and continuing optical tracking of said target (para 89 note target remains continuously sighted.).

                                  Claim 2, Metzler teaches the method of claim 1, wherein the determining includes comparing the dependence over time of said at least one parameter obtained from the second set of data with a representation over time of said at least one parameter obtained from the first set of data (para 80 note comparison).

                                Claim 4,  Metzler teaches the method of claim 1, further comprising: 
                          determining that the second set of data does not originate from a sensor unit attached at the target if the movement pattern for the target is outside of a predetermined interval of the movement pattern obtained from the second set of data; and stopping optical tracking of said target (para 151 note reflection spot 6b and 6c is recognized as false target and tracking is stopped. Tracking is continued for target which is 6a).

                                  Claim 6, Metzler teaches the method of claim 1, wherein the method further comprises determining whether, at least based on a configured distance between an optical element for optical tracking arranged on a geodetic pole of said target and a sensor unit attached to said target, a movement pattern obtained by the first set of data matches a movement pattern obtained by the second set of data (para 80 note comparison between first and second data set. Para 124 note on the basis of these estimated values calculated continuously from the combination of the first and second measurement data, correction angle data for the alignment of the targeting device 2 with regard to the target object 3 are calculated and communicated to the total station 1 by the supervisory unit 7).

                                  Claim 7, Metzler teaches the method of claim 6, further comprising: 
                         determining, if it has been determined that the movement patterns obtained by the first and second sets of data do not match based on the configured distance between the sensor unit attached to said target and the optical element along the geodetic pole of the target, whether the movement pattern for the optically tracked target matches the movement pattern obtained from the second set of data using another distance between the sensor unit and the optical element of the target along the geodetic pole (para 126 note offset and corrections).

                                  Claim 8, Metzler teaches the method of claim 1 further comprising: 
                            if the movement pattern for the optically tracked target is the same as (para 80), or deviates by a predetermined interval from, the movement pattern obtained from the second set of data (para 124 note first and second measurement), determining an orientation of the target in relation to the surveying instrument (para 123 note estimated values for the position and the movement speed of the target object 3 and also the alignment angles of the inertial measurement system, relative to the coordinate system of the total station 1) by:                   
                         determining in a coordinate system of the surveying instrument a first path of the optically tracked target based on the first set of data , determining in the coordinate system a second path based on the second set of data (para 124 and 126); 
                        comparing the two paths to determine an angle between the first path and the second path (para 124 note correction angle); 
                         and determining the rotation of the target in relation to the surveying instrument based on said comparison if the movement pattern for the optically tracked target is the same as, or deviates by a predetermined interval from, the movement pattern obtained from the second set of data (para 124 note correction angle and also note disappeared. Para 121 note rotation).

                                  Claim 10, Metzler teaches the method of claim 1 wherein the second set of data includes at least one of data from an accelerometer, data from a gyroscope, compass data, data from a barometric altimeter, or data from an image based motion sensor (para 121 note gyroscopes, accelerometers ).

                                  Claim 11, Metzler teaches the method of claim 1 wherein the at least one parameter representative of movements over time of the target includes acceleration, velocity, position, orientation, pressure or temperature (para 121 note acceleration, angular velocity. Para 120 note position).

                                  Claim 12, Metzler teaches the method of claim 1 wherein the receiving of the second set of data comprises establishing a communication channel between the processing unit and the sensor unit (para 123 note measurement data are communicated for example wirelessly, e.g. by means of radio waves, to the supervisory unit 7) .

                                  Claim 13,  Metzler teaches the method of claim 12, wherein the establishing includes using a pre- determined frequency (para 123 note frequency).

                                  Claim 14, Metzler teaches the method of claim 1 wherein the second set of data comprises an identifier for establishing communication between the surveying instrument and the target via the communication channel (para 128 note both wired connection or wireless connection is possible. para 123 note wireless communication and frequency).

                                  Claim 15, Metzler teaches the method of claim 1 wherein the at least one parameter includes positions of the target over time in a coordinate system (para 123 note position of target object 3).

                                  Claim 17, Metzler teaches the method of claim 1 wherein said optical tracking comprises: 
                         transmitting a transmit light signal toward the target at an emission time (see figure 3A, para 120 note laser beam 4 and  target object 3); 
                          receiving, at a receive time, a return light signal from reflection of the transmit light signal against the target (para 134 note receiving laser light reflected from the target object 3); 
                      and determining a direction and/or a position of the target based on at least the emission time and the receive time (see figure 7, para 134 note the laser tracker 11 determines angular alignment, an offset from the precisely sighted state and also, in particular, a distance with respect to the target object 3).

                                  Claim 18, Metzler teaches a processing unit, wherein the processing unit is configured to operate in accordance with a method as defined in claim 1 (Para 123-124 note supervisory unit 7).

                                  Claim 19, Metzler teaches a surveying instrument comprising a processing unit as defined in claim 18 (para 123-124 note total station 1 and supervisory unit 7).

                                  Claim 20, The surveying instrument of claim 19, comprising a transceiver configured to communicate with a sensor unit (para 121 note total station is the transceiver as it transmits and receives. Para 122 note sensors).
                                  Claim 22, Metzler teaches method implemented in a processing unit controlling a surveying instrument, the method comprising: 
                            obtaining a first set of data from optical tracking of a target with the surveying instrument (para 120 note total station 1 and also note first measurement data); 
 
                            identifying from the first set of data a dependence over time of at least one parameter representative of movements of said target (para 120 note position of the target object , angle and distance and also note time intervals);
                              receiving a second set of data from a sensor unit (para 121 note second unit) via a communication channel, said second set of data including information about said at least one parameter over time (para 121 note acceleration and angular velocity); 
                         determining whether a movement pattern for the optically tracked target as defined by the dependence over time of said at least one parameter is the same as, or deviates by a predetermined interval from, a movement pattern as defined by the dependence over time of said at least one parameter obtained from the second set of data (see para 80); 
                        and if the movement pattern for the optically tracked target is the same as, or deviated by a predetermined interval from, the movement pattern obtained from the second set of data, determining an orientation (para 123 note estimated values for the position and the movement speed of the target object 3 and also the alignment angles of the inertial measurement system, relative to the coordinate system of the total station 1) of the target in relation to the surveying instrument by:                      
                             determining in a coordinate system of the surveying instrument a first path of the optically tracked target based on the first set of data (para 124 and 126); 
                             determining in the coordinate system a second path based on the second set of data (para 124 and 126); 
                              comparing the two paths to determine an angle between the first path and the second path (para 124 note correction angle); 
                              and determining the rotation of the target in relation to the surveying instrument based on said comparison (para 124 note correction angle and also note disappeared).

                                  Claim 23, Metzler teaches the method of claim 22, wherein the at least one parameter representative of movements over time of the target includes acceleration, velocity, position, orientation, pressure or temperature (para 121 note acceleration, angular velocity. Para 120 note position).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140350886 A1 (Metzler) in view of US 20170219345 A1 (TÖRÖK et al).
                 Claim 5, Metzler teaches the method of claim 4.
                                              Metzler fails but TÖRÖK  teaches initiating a search for the target (para 77 note a vertical search is carried out by means of the ATR (field 70) until fine-sighting radiation originating from the target is detected).
                                It would have been obvious to  have combined the references of Metzler and TÖRÖK and modify the surveying instrument such that it can initiate a search for the target to which the sensor unit is attached for the purpose of finding the target (TÖRÖK para 77).
                                    Therefore, one of ordinary skill in the art before the effective filling date would modify  the surveying instrument such that it can initiate a search for the target to which the sensor unit is attached.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140350886 A1 (Metzler) in view of US 20160131745 A1 (Nordenfelt et al.).
                                  Claim 21, Metzler teaches the surveying instrument of claim 19. Metzler fails but Nordenfelt teaches the instrument further comprising a center unit having an instrument optical axis, the center unit being mounted on an alidade for rotation about a first axis and on a base for rotation about a second axis (para 83, figure 4A, alidade 415 and base 425).
                                It would have been obvious to  have combined the references of Metzler and Nordenfelt and modify the surveying instrument such that the center unit have an instrument optical axis and the center unit being mounted on an alidade for rotation about a first axis and on a base for rotation about a second axis. The motivation to do so would be to enable rotation about two axis (see Nordenfelt para 83).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645